          Case 5:20-cv-00940-OLG Document 7 Filed 11/10/20 Page 1 of 2                    FILED
                                                                                   November 10, 2020
                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                   WESTERN DISTRICT OF TEXAS

                            UNITED STATES DISTRICT COURT                                                       JU
                                                                                BY: ________________________________
                             WESTERN DISTRICT OF TEXAS                                                  DEPUTY
                                SAN ANTONIO DIVISION

PM EMUCH,                                         §
A# 203 802 870,                                   §
                                                  §
                       Petitioner,                §
                                                  §
v.                                                §
                                                  §
ANDREW HURON,                                     §
Officer–In–Charge, South Texas ICE                §
Processing Center; DANIEL BIBLE, Field            §
                                                  §               SA-20-CV-00940-OLG
Operations Director, United States                §
Immigration and Customs Enforcement,              §
Office of Detention and Removal                   §
Operations, Department of Homeland                §
Security; MATTHEW T. ALBENCE,                     §
Acting Director, United States Immigration        §
and Customs Enforcement, Office of                §
                                                  §
Detention and Removal Operations;                 §
DEREK N. BENNER, Acting Deputy                    §
Director, United States Immigration and           §
Customs Enforcement, Department of                §
Homeland Security; CHAD WOLF, Acting              §
Secretary, United States Department of            §
                                                  §
Homeland Security; and RAY CASTRO,                §
Warden, South Texas ICE Processing                §
Center,                                           §
                                                  §
                       Respondents.               §

                                     ORDER OF DISMISSAL

       Before the Court is pro se Petitioner PM Emuch’s (“Emuch”) 28 U.S.C. § 2241 Petition

for Writ of Habeas (ECF No. 1). When Emuch filed his Petition, he failed to either pay the filing

fee or file an application to proceed in forma pauperis. (“IFP”). Accordingly, the Court ordered

him to either pay the fee or file an IFP application. (ECF No. 3). In response, Emuch filed an IFP

application. (ECF No. 5). Upon review, the Court determined Emuch was not indigent, denied his

application to proceed IFP, and ordered him to pay the $5.00 filing fee. (ECF No. 6). In the Order,

the Court advised Emuch that if he failed to pay the filing fee, his Complaint could be dismissed
          Case 5:20-cv-00940-OLG Document 7 Filed 11/10/20 Page 2 of 2




for want of prosecution. (Id.). Emuch has not paid the filing fee or otherwise responded to this

Court’s Order. (Id.).

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, a district court may sua

sponte dismiss an action for failure to prosecute or for failure to comply with any court order.

Griggs v. S.G.E. Mgmt., LLC, 905 F.3d 835, 844 (5th Cir. 2018); Larson v. Scott, 157 F.3d 1030,

1031 (5th Cir. 1998); see FED. R. CIV. P. 41(b). “This authority [under Rule 41(b) ] flows from the

court’s inherent power to control its docket and prevent undue delays in the disposition of pending

cases.” Boudwin v. Graystone Ins. Co., 756 F.2d 399, 401 (5th Cir. 1985) (citing Link v. Wabash,

R.R. Co., 370 U.S. 626, 629 (1962)).

       By failing to pay the required filing fee Emuch has failed to comply with this Court’s

September 16, 2020 Order. (ECF No. 6). He has, therefore, failed to diligently prosecute this case

as required. Accordingly, this case should be dismissed for want of prosecution pursuant to Rule

41(b). See FED. R. CIV. P. 41(b).

       IT IS THEREFORE ORDERED that Petitioner PM Emuch’s 28 U.S.C. § 2241 Petition

for Writ of Habeas Corpus (ECF No. 1) is DISMISSED WITHOUT PREJUDICE for want of

prosecution.



                        10 2020.
       SIGNED November ____,



                                             _______________________________
                                             Orlando L. Garcia
                                             Chief United States District Judge




                                                2
